 1                                                                           Judge Richard A. Jones
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                         SEATTLE
 7
 8   UNITED STATES OF AMERICA,                                No. CR09-282RAJ
 9                           Plaintiff,
10                   v.                                       ORDER OF DISMISSAL
11
12   JUAN MEDINA-SANCHEZ, and
13   HUMBERTO MARTINEZ-CASTRO,
14                           Defendants.
15
16          This matter comes before the Court upon the notice of the United States for leave
17 to dismiss all pending charges in this matter as to fugitive Defendant Juan Medina-
18 Sanchez and fugitive Defendant Humberto Martinez-Castro.
19          IT IS HEREBY ORDERED:
20          All pending counts in the above-captioned case are dismissed, without prejudice.
21          The outstanding warrant shall be quashed.
22          DATED this 25th day of September, 2019.
23
24
25
26
                                                             A
                                                             The Honorable Richard A. Jones
27                                                           United States District Judge
28

     Order of Dismissal -- 1                                                  UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Juan Medina-Sanchez and Humberto Martinez-Castro
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
